Citation Nr: 1744811	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical radiculopathy (claimed as bilateral hand, arm, and shoulder pain).

2. Entitlement to service connection for cervical radiculopathy.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition.  

4. Entitlement to service connection for a bilateral knee condition.  

5. Entitlement to a rating in excess of 20 percent for the cervical spine disability.

6. Entitlement to a total disability rating due to individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Katie L. Ambler, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1980 with additional reserve service.  His awards include the M-16 Rifle Sharpshooter Badge and the Aircraft Crewmember Badge.  The Board is grateful to the Veteran for his distinguished and honorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The July 2010 rating decision, in pertinent part, denied the petition to reopen the claim of entitlement to service connection for cervical radiculopathy.  The June 2011 rating decision, in pertinent part, denied the petition to reopen the claim of entitlement to service connection for a bilateral knee condition, and denied the claim of entitlement to an increased rating for the cervical spine disability.  In statements of the case (SOCs) issued in June 2013, the RO determined that new and material evidence had been presented to reopen the service connection claims.  However, regardless of those determinations, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied service connection claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In November 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

As further discussed below, the Board finds that the evidence raises a claim of entitlement to a TDIU due to the cervical spine disability, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that additional evidence has been associated with the claims file following the most recent SOC, and that the Veteran has not waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  However, that evidence is not pertinent to and/or is duplicative in substance to the matter adjudicated herein and referral to the AOJ is not, therefore, required.

The issues of entitlement to service connection for cervical radiculopathy on the merits, entitlement to an increased rating for the cervical spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


VETERAN'S CONTENTIONS

I. New and Material Evidence for Cervical Radiculopathy

The Veteran points out that June 2009 and June 2010 VA examination reports, containing positive evidence of radiculopathy, have been added to the claims file since this claim was last finally denied in a January 2008 Board decision.  For this reason, he asserts that the claim should be reopened.



II. New and Material Evidence and Service Connection for Bilateral Knee Condition 

Although the Veteran originally filed this claim as secondary to his cervical spine disability, the Veteran, through his representative, clarified at hearing that he is claiming this disability on a direct basis, and not as secondary to the cervical spine disability.  He contends that his current bilateral knee degenerative joint disease (DJD) resulted from injuring his knee during service, and by wear-and-tear due to climbing in, under, and through helicopters while performing maintenance during service.  During the hearing, the representative stated that this direct theory had not been addressed by a VA opinion, but, in a December 2016 post-hearing brief, contends that the most recent denial of this claim was based on a flawed VA examination.  However, the representative did not point to any particular alleged inadequacy in the VA examination, or otherwise explain this assertion.  


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the claim of entitlement to service connection for cervical radiculopathy is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156 (2017).

2. New and material evidence has been submitted, and the claim of entitlement to service connection for a bilateral knee condition is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a bilateral knee condition are not met.  38 U.S.C.S. §§ 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A. Cervical Radiculopathy

The Veteran's claim seeking entitlement to service connection for cervical radiculopathy was previously denied in a January 2008 Board decision.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final. 38 U.S.C.S. §§ 7103 (a), 7104(b) (LexisNexis 2017); 38 C.F.R. § 20.1100 (2017).

The evidence considered at the time of the January 2008 Board decision consisted of the Veteran's service treatment records, VA treatment records, and a VA examination report.  The claim was denied because the Veteran was found to not have an upper extremity disability that was the result of disease or injury incurred in or aggravated during active military service, or to be proximately due to, or the result of, a service-connected disability.  

The evidence received since that time includes June 2009 and June 2010 VA examination reports which contain positive evidence of cervical radiculopathy.  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a current disability, it is new and material, and the claim of entitlement to service connection for cervical radiculopathy is reopened.  

B. Bilateral Knee Condition

The Veteran's claim seeking entitlement to service connection for a bilateral knee condition was previously denied in a December 2004 rating decision.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran appealed this decision but subsequently withdrew his appeal in August 2005.  Thus, the December 2004 rating decision became final.  38 U.S.C.S. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   

The evidence considered at the time of the December 2004 rating decision consisted of the Veteran's service treatment records, VA treatment records, and a VA examination report.  The claim was denied because the Veteran's osteoarthritis of the bilateral knees was not found to have occurred during service or to be related to a service-connected disability.  

The evidence received since that time includes the Veteran's report that he climbed inside, under, and through helicopters during service.  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between the bilateral knee condition and service, it is new and material, and the claim of entitlement to service connection for a bilateral knee condition is reopened.  

II. Service Connection 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the SOC provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  Additionally, the Board notes that the discussion in the SOC considered the Veteran's claim on the merits.  Also, the Veteran has provided arguments addressing his claim on the merits.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations, he would not be prejudiced by the Board's review of the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).         

At the outset, the Veteran has been diagnosed with bilateral knee arthritis, meeting the first criterion for service connection.  The question becomes whether this condition manifested in service or within the presumptive period, or is otherwise related to service, or to a service-connected disability.  
                                                                                                                     
The Veteran's reports of performing helicopter maintenance and injuring his knee during service are supported by his service personnel and treatment records.  His DD-214 notes his Military Occupational Specialty as Utility Helicopter, and, in August 1977, the Veteran reported bilateral knee pain after falling.  Upon examination, no edema was present and ligament laxity was found to be normal.  The Veteran was prescribed asprin and instructed to return in one week.  The Veteran reported right knee pain two weeks later, and he was assessed with a knee sprain.  He was ordered to his quarters for bed rest for 48 hours, and then to duty, and instructed to treat with Tylenol and heat.  In April 1980, the Veteran reported leg pain for two weeks while running, and was assessed with tendonitis and shin splints.

The Veteran's subsequent service, reserve, and post-service treatment records, however, do not reflect continuing knee issues, and indicate a diagnosis of arthritis 
many years after service.  The Veteran denied trick or locked knee on his March 1980 report of medical history at separation, and his lower extremities and musculoskeletal system were evaluated as normal on the separation examination conducted at that time.  He similarly denied knee issues on medical history reports for reserve service in November 1984 and June 1988, and his lower extremities and musculoskeletal system were found to be normal during examinations conducted at those times.  Following service, the first report of knee arthritis was noted on an October 1999 VA whole body scan report, which recorded subtle increased radiotracer activity in the bilateral knees, which the clinician opined was suggestive of degenerative changes.  On his February 2002 application for disability benefits from the Social Security Administration (SSA), the Veteran reported osteoarthritis of the knees as a "new" injury.  

The evidence of record demonstrates that the Veteran was not shown to have arthritis of the knees in service, or within one year following service.  Rather, the evidence reflects that the Veteran was first diagnosed with arthritis of the knees in 1999, over 15 years after his separation from active duty.  Thus, service connection based on chronicity or continuity of symptomatology is not applicable, and competent evidence of a nexus between the current disability and service or a service-connected disability is required.  

Turning to the nexus evidence, the Veteran was afforded a VA examination in February 2013.  The examiner recorded the Veteran's statements that he did not recall injuring his knee during service, but that he experienced wear-and-tear on his knees from climbing up and down from helicopters.  The examiner also noted the August 1977 report of knee pain after falling and subsequent diagnosis of knee sprain, as well as the April 1980 reports of left leg pain and shin splints.  The examiner observed the November 1984 medical examination report noting normal lower extremities, and found that chronic or ongoing knee pain was not supported.  He also pointed out the diagnosis of bilateral knee arthritis in 1999.  Therefore, he concluded that the current bilateral knee arthritis was not likely related to service.

The Board finds that the opinion of the February 2013 VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached.  His conclusion is supported by the medical evidence of record, including the reports of medical history and medical examinations showing no knee issues following the Veteran's August 1977 in-service sprain, and the October 1999 diagnosis of knee arthritis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary. 

Although the Veteran's representative stated that the examination was flawed, she does not assert any specific error in the examination, or in the conclusion rendered by the examiner.  The Board notes that "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The results of the February 2013 VA examination do not support the Veteran's claim of entitlement to service connection, and, so, there is at least some reason, independent of any perceived inadequacies of the examination, for the Veteran to be dissatisfied with the examination.  Cartwright v. Derwinski, 2 Vet App. 24, 25 (1991) ("interest may affect the credibility of testimony.").  Moreover, the examination was conducted by a physician who detailed the Veteran's assertion that wear-and-tear from helicopter maintenance caused or accelerated his current bilateral knee condition.  The examiner also obtained an accurate history, specifically noting the in-service knee injuries, and conducted all appropriate testing.  Subsequently, the examiner rendered an opinion which was based upon consideration of the Veteran's prior medical history, and which contains a reasoned explanation which addressed the Veteran's contentions and his medical history.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the February 2013 VA examination, affirmatively finds that the VA examination and opinion are adequate, and affords the VA examiner's opinion great weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board acknowledges the Veteran's belief that his bilateral knee condition is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his bilateral knee condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of knee disorders is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his bilateral knee condition is not competent medical evidence.  The Board finds the opinion of the February 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.  

Finally, although the Veteran clarified at his hearing and through his representative's post-hearing brief that his knee condition is not secondary to his cervical spine disability, the Board will address this theory of entitlement, as it was raised in the Veteran's November 2008 claim.  However, there is no competent evidence suggesting that the bilateral knee condition was caused or aggravated by a service-connected disability, to include the cervical spine disability, nor has the Veteran advanced any contentions attributing the knee condition to a service-connected disability.  Accordingly, a VA examination for this purpose is not required.  38 C.F.R § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  To the extent that the Veteran believes that his bilateral knee condition is related to his cervical spine disability, his opinion is not competent medical evidence, and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In summary, the Board finds that the preponderance of the probative evidence indicates that arthritis of the knees was not shown in service or within the presumptive period, and that a current knee disability is not related to service or to a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The Board is again grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

The claim of entitlement to service connection for cervical radiculopathy is reopened, and to this extent only the appeal is granted.

The claim of entitlement to service connection for a bilateral knee condition is reopened, and to this extent only the appeal is granted.

Service connection for a bilateral knee condition is denied. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

Turning first to the cervical radiculopathy claim, the claim has been denied to this point because a diagnosis of cervical radiculopathy has not been rendered.  Following the most recent VA examination, in February 2013, the examiner noted that the Veteran did not have cervical radiculopathy because he did not report symptoms radiating to the upper extremities on the current examination.  He added that the most recent electromyography/nerve conduction velocity (EMG/NCV) study, from March 2009, showed that the Veteran had left mild carpal tunnel syndrome, a compressive neuropathy, and not radiculopathy.  

However, as previously discussed, the record contains positive radiculopathy findings.  Specifically, the June 2009 VA examiner noted the Veteran's reports of chronic neck pain radiating and shooting into his arms and intermittent numbness in his hands.  The pain was described as moderate, constant, and daily.  That examiner noted that a magnetic resonance imaging (MRI) scan showed anatomic disc disease which might impinge the right C5-C6 and right C6-C7 nerve roots; however, it has not been confirmed by definitive clinical evidence that this has translated into a true radiculopathy or myelopathy.  The June 2010 VA examiner also noted radiating pain to the arms in the C6-C7 distribution.  

As the February 2013 VA examiner based his opinion of the absence of contemporaneous symptoms, and did not consider the Veteran's history of intermittent radiating pain and numbness, or the opinion offered by the June 2009 VA examiner, the Board finds that a new VA examination is warranted.

Addressing the cervical spine disability and TDIU claims, the Veteran testified that his cervical spine disability has worsened since his last examination in February 2013, and that he cannot maintain employment due to the cervical spine disability, to include as due to the effects of required medications, which impair his mental processes and concentration.  Therefore, the Board finds that a new VA examination should be scheduled, and that the evidence in this case raises a claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the TDIU claim is inextricably intertwined with the increased rating claim, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

On remand, the Veteran should be provided with Veterans Claims Assistance Act (VCAA) notice advising him of the requirements for substantiating a claim of entitlement to a TDIU. 

Updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating TDIU.

2. Obtain VA treatment records dating from March 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his cervical spine.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Schedule the Veteran for a VA examination by a clinician who has not previously examined the Veteran, to assess the current nature and severity of his service-connected cervical spine disability.  
The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide an opinion as to the range of motion throughout the appeal period (since November 2007) of the cervical spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

The examiner is also requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has cervical radiculopathy.  If cervical radiculopathy is not currently present, the examiner should report whether it has been present during the pendency of the claim.   (since November 2007).  

In rendering this opinion, the examiner should comment on the significance of (1) the Veteran's reports that he suffers from pain, numbness, and tingling radiating into his arms, although such symptoms are intermittent, (2) the June 2009 VA examination report noting that an MRI scan showed anatomic disc disease which might impinge the right C5-C6 and right C6-C7 nerve roots, and (3) the June 2010 and February 2013 VA examination reports.  

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected cervical spine disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected cervical spine disability, to include consideration of the effects of medications used to treat the disability, on such routine work activities as interacting with coworkers; completing sedentary office tasks; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).
5. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


